Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alice Chuang (Reg. #65,914) on August 26, 2022.

The application has been amended as follows: 

1. 	(Currently amended) A method for encoding of HEVC video at multiple quality levels comprising: 
	encoding a first segment at a highest quality level of the multiple quality levels; 
	encoding a second segment at a lowest quality level of the multiple quality levels; 
	determining a block structure and reference frame parameters from the first segment and the second segment; 
	encoding a plurality of segments at one or more quality levels between the highest quality level of the first segment and the lowest quality level of the second segment, the encoding based at least in part on the determined block structure and reference frame, the encoding of the plurality of segments including a searching process wherein depths smaller than a lowest quality depth for the second segment and larger than a highest quality depth for the first segment are eliminated from the encoding of the plurality of segments; and 
	outputting an HEVC encoded video at a plurality of quality levels comprising the highest quality level, the lowest quality level and the one or more quality levels.

11. 	(Currently amended) A system for encoding HEVC video at multiple quality levels, the system comprising: 
	one or more computers and one or more storage devices, the one or more storage devices storing instructions that when executed cause the one or more computers to implement an encoding system comprising: 
	an encoder service configured to encode a first video segment at a highest quality level of multiple quality levels and a second video segment at a lowest quality level of the multiple quality levels; 
	an encoder coordinator node supported by a machine learning module to determine a block structure and reference frame from the first segment and the second segment; and 
	one or more encoder nodes configured to perform encoding[[s]] of a plurality of segments at one or more quality levels between the highest quality level of the first segment and the lowest quality level of the second segment, the encoding based at least in part on the determined block structure and reference frame, [[and]]the encoding of the plurality of segments including a searching process wherein depths smaller than [[a]]the lowest quality depth of the second video segment and larger than [[a]]the highest quality depth of the first video segment are eliminated from the encoding of the plurality of segments.

20. 	(Currently amended) The system of claim 11, wherein the one or more encoder nodes is further configured to apply a filter on an input video file.

21. 	(Currently amended) The system of claim 11, wherein the one or more encoder nodes is further configured to extract and embed one or both of a caption and a subtitle.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: This invention is allowable in light of the applicant’s amendments and remarks filed on 06/06/2022, in conjunction with the examiner’s amendments herein.  The examiner’s amendments herein are to address outstanding 112 and clarity issues in claims 1, 20 and 21, as well as an outstanding 101 issue in claim 11 by amending the claim to be parallel with independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BUI/Primary Examiner, Art Unit 2448